Case 2:17-cv-04140-DWL Document 135-14 Filed 05/15/19 Page 1 of 2




                     EXHIBIT L
               Case 2:17-cv-04140-DWL Document 135-14 Filed 05/15/19 Page 2 of 2



      WYO TECH INVESTMENT GROUP LLC                                                                                                    2036
      14141' N NOATHSIGHf BLVD-STE 111                                                                                               9HS2T/J22J 15!i
      SCOITSDALE. AZ 86280-26:53




                                                                    ~   ~   r   ,,   f   r   ~i   I   .-o.,.l   ,.. I   II   ~   _




Capture Date                      20170525                      Optional Field 6                                             0

Sequence Number                   300430389                     Amount                                                       $10,000.00

Serial Number                     0                             Routing Number                                               122105278

Account Number                                       2809       Transaction Code                                             2036
~··




                                                                                                                                                                   .
                                                                                                                                                                   i
                                                                                                                                                                  1
                       .... ',.   ""   '•   ~
                                                         ,I '                                                                                                      '
                                                I,   ;     i




                                                                                                                                                 111111111111111111111111111111111111111111111
                                                                                                                                                               WB00090
